 COUNTY WASTE OF ULSTER
, LLC
 355 NLRB No. 64 
413
County Waste of Ulster, LLC
 and
 Laborers Interna-
tional Union of North America, Local 108, AFLŒ
CIO and Local 124, R.A.I.S.E., IUJAT.
  Cases 2Œ
CAŒ37437 and 2ŒRCŒ22858 
August 10, 2010 
DECISION, ORDER, AND DIRECTION 
OF SECOND ELECTION BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND PEARCE On February 11, 2009, the two sitting members of the 
Board issued a Decision, Orde
r, and Direction of Second 
Election in this proceeding, which is reported at 353 
NLRB 842.
1  Thereafter, the Respondent filed a petition 
for review in the United Stat
es Court of Appeals for the 
Second Circuit, and the General Counsel filed a cross-

application for enforcement.  On June 17, 2010, the 
United States Supreme Cour
t issued its decision in 
New                                                  1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases. 
Process Steel, L.P. v. NLRB
, 130 S.Ct. 2635, holding that 
under Section 3(b) of the Act, in order to exercise the 
delegated authority of the Board, a delegee group of at 
least three members must be 
maintained.  Thereafter, the 
court of appeals remanded this case for further proceed-
ings consistent with the Supreme Court™s decision.
2 The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
3 The Board has considered the judge™s decision and the 
record in light of the exceptions and briefs and has de-

cided to affirm the judge™s rulings, findings, and conclu-
sions and to adopt the recommended Order to the extent 
and for the reasons stated in 
the decision reported at 353 
NLRB 842, which is incorporated herein by reference.
                                                 2 Thereafter, the Respondent filed a motion for rehearing, asking the 
court to withhold its remand, and th
e Board filed a motion to expedite 
mandate.  On July 21, 2010, the court granted the Board™s motion to 
expedite mandate, and on July 27, 
2010, the court denied the Respon-
dent™s motion for rehearing. 
3 Consistent with the Board™s general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 

the panel includes the members who pa
rticipated in the original deci-
sion.  Furthermore, under the Board™s standard procedures applicable to 
all cases assigned to a panel, the Board members not assigned to the 

panel had the opportunity to particip
ate in the adjudication of this case 
at any time up to the i
ssuance of this decision. 
 